Citation Nr: 0122146	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  99-16 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

What evaluation is warranted for lumbosacral strain with 
osteoarthritis from June 4, 1997?


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to June 
1954 and January 1955 to April 1971.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 1997 rating action of the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection and assigned a 20 
percent rating for lumbosacral strain with osteoarthritis, 
effective from June 4, 1997.   

During the pendency of this appeal in July 1999, the RO 
assigned a 40 percent evaluation for the low back disability, 
effective from June 4, 1997; granted service connection for 
impotence secondary to the service connected lumbosacral 
strain, and granted entitlement to special monthly 
compensation based upon loss of use of a creative organ.  By 
VA Form 9 received July 29, 1999, the veteran disagreed only 
with the assignment of a 40 percent evaluation for the 
lumbosacral strain with osteoarthritis.

In a statement received at the RO in July 1999, the veteran 
claimed that his low back disability was so severe he was 
unable to work.  The Board finds that statement is a claim 
for a total rating based on individual unemployability.  That 
claim is referred to the RO for appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  After reviewing the evidence of 
record, the Board finds that a remand of the veteran's claim 
is appropriate in order to comply with the recently enacted 
VCAA as well as for the following reasons:

The veteran contends that his service-connected back 
disability is more severe than the current rating, assigned 
following the initial grant of service connection in the 
rating action on appeal, indicates.  The Board notes that at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  On remand, the RO should document their 
consideration of a staged rating and explain, with applicable 
effective date regulations, any change in the evaluations 
during the appeal period.  

In connection with his claim the veteran was given VA 
examinations in April 1998, March 1999 and again in July 
1999.  The veteran was also examined by Dr. Hinkle in March 
1998. 

Upon examination by Dr. Hinkle the veteran was found to have 
rather intense muscular spasms involving the entire 
thoracolumbar back.  Deep tendon reflexes revealed the 
quadriceps response to be one plus bilaterally.  The Achilles 
tendon reflex was diminished on the right and extensor 
hallucis longus function was diminished on the left.  
Goldthwait tests was positive for lumbosacral involvement.  
The veteran was diagnosed, in pertinent part, with (1) severe 
degenerative joint disease and disc disease of the lumbar 
spine, (2) bi-level lumbar nerve root damage affecting the 
muscles of both legs, with significant atrophy of the left 
foreleg, (3) chronic muscular spasms involving the entire 
thoracolumbar back, requiring use of long-term muscle 
relaxants, and (4) lumbar posterior facet syndrome. 

At VA examination in April 1998 the veteran complained of 
worsening pain in his back.  He stated that he quit his job 
in August 1997 because of increasing back pain and that he 
was bedridden at least two or three days a month.  He also 
described periods of back stiffness and spasms.  Upon 
examination, the veteran could flex his back from 0 to 33 
degrees, extend it from 0 to 20 degrees, and rotate it to 28 
degrees in either direction.  He was able to laterally bend 
his back from 0 to 21 degrees on the right, and 0 to 24 
degrees on the left.  He did have tenderness to palpation and 
percussion in the mid back, as well as the lumbar spine area.  
Neurologically, the veteran seemed to be stronger on the 
right leg, but actually had deep tendon reflexes which were 
diminished on the right side, at least in the right 
quadriceps and Achilles. 

X-rays were interpreted to show posterior spinal fusion with 
narrowing of the lower three disc spaces.  Three-4 and 4-5 
showed vacuum changes also. The examiner's diagnosis was 
osteoarthritis involving the lumbar spine.

Upon VA examination in March 1999 the veteran would only 
rotate his back from 0 to 25 degrees to the right and 0 to 26 
degrees to the left.  He would only laterally bend his back 
from 0 to 33 degrees to the right and 0 to 35 degrees on the 
left.  Extension of the back was from 0 to 22 degrees.  
Flexion of the back was from 0 to 50 degrees with pain 
reportedly precluding further motion.  Neurological 
examination revealed good motor and sensory function.  The 
veteran was diagnosed with degenerative disk disease of the 
lumbosacral spine, with between moderate and moderate to 
severe functional loss.  

The veteran indicates that his back symptoms have worsened 
since the most recent VA and independent examinations.  In 
particular, at the hearing of June 2001, he complained of 
pain radiating down both legs with tingling, continual back 
pain and spasms, and lack of leg reflexes.  He also indicated 
that he occasionally has difficulty with bladder control but 
was not aware as to whether the condition was related to his 
back disability.  The veteran further indicated that he has 
worn a back brace continuously since 1992 and has used a cane 
for five years.

As there has been no examination since 1999 to assess the 
current level of the veteran's disability the Board finds 
that a remand for a new VA examination is appropriate.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Therefore, this case is hereby REMANDED for the following 
action:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim for an increased 
rating for his back disorder.  Based on 
his response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from all 
identified treatment sources to include 
records from the Muskogee VA Medical 
Center.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations to determine the nature and 
extent of his service-connected low back 
disability.  All indicated testing should 
be conducted and the claims files must be 
made available to and reviewed by the 
examiners prior to the requested study 
and the examinations report should 
reflect that such a review was made.  The 
examiners should comment on the presence 
of intervertebral disc syndrome, symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of diseased disk.  The examiners 
should also offer an opinion addressing 
the impact that the back disorder has on 
the appellant's ability to work.  The 
examination report should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for an 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's claim, to include consideration 
of the assignment of a staged rating for 
the low back disability.  The assignment 
of any staged rating should reflect 
consideration of the effective date 
regulations and an explanation of the 
reason for the effective date.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


